 1   Dianne Crandell Kerns, Trustee
     Office of the Chapter 13 Trustee
 2   Mailing Address:
     31 North 6th Avenue, Suite105-152
     Tucson, AZ 85701
 3   TELEPHONE 520.544.9094
     FACSIMILE 520.544.7894
 4   MAIL@DCKTRUSTEE.COM


 5

 6

 7

 8
                                         United States Bankruptcy Court
 9                                              District Of Arizona
10

11

12
     In re:                                           )
13
                                                      )
14   FREDDIE H. ARAGON                                )          Case No. 4:18-bk-4929-BMW
                                                      )
15   MARCIA Y. ARAGON                                 )
                                                      )
16
                                          Debtors     )          Chapter 13
17                                                    )
     Last four digits of Social Security No(s).: 2850 )
18                                               2870 )
     __________________________________________)
19

20
                                                  Notice of Return of
21                                Proposed Stipulated Order on Confirmation (SOC)
                                             Notice of Motion to Dismiss
22
                                                          And
23                                Notice of Intent to Upload Order Dismissing Case

24
               Dianne C. Kerns, Trustee for the above-captioned estate, hereby gives notice that the
25

26   Order Confirming Chapter 13 Plan has been reviewed by the Trustee and is being returned to

27   Debtor’s counsel for the following reasons:
28




     Case 4:18-bk-04929-BMW                Doc 44 Filed 07/18/19 Entered 07/18/19 11:50:46             Desc
                                           Main Document    Page 1 of 3
 1          1. The Trustee objects to confirmation because the plan base in the Stipulated Order
               Confirming differs from the plan. The plan base in the 2nd amended plan is
 2
               $188830.16 however the plan base was lowered to $185683.66 in the Stipulated
 3             Order Confirming. This objection may be resolved by increasing the plan base in the
               Stipulated Order Confirming to match the plan base in the 2nd amended plan or amend
 4             the plan to the lower amount. This allows creditors the opportunity to object.
 5

 6          The Trustee reserves the right to raise any further objections that may become apparent at

 7   a later date. The Trustee further gives notice that the debtor is required to resolve the above
 8
     issues, resubmit the Order Confirming Plan to the Trustee and file a Notice with the Court stating
 9
     the issues have been resolved.
10

11          This Notice will serve as the Trustee’s Motion to Dismiss the case in the event the above

12   issues are not resolved within 30 days from the date of this Notice.
13
            Pursuant to L.R.B.P. 2084-10(b), the Debtor has 30 days to comply with the Trustee’s
14
     requests, or the Trustee will upload and serve a proposed dismissal order stating the Debtor has
15

16
     failed to comply with the Trustee’s request. If the Debtor is unable to comply with the

17   requirements within 30 days, an extension of time should be requested from the Bankruptcy

18   Court stating the reasons for the delay.
19
            Dated this 18th day of July, 2019.
20

21                                                 OFFICE OF THE CHAPTER 13 TRUSTEE
                                                   7320 N. La Cholla #154-413
22                                                 Tucson, AZ 85741
23

24                                                 By /s/ DCK 011557
                                                      Dianne C. Kerns, Chapter 13 Trustee
25

26

27

28




     Case 4:18-bk-04929-BMW           Doc 44 Filed 07/18/19 Entered 07/18/19 11:50:46                  Desc
                                      Main Document    Page 2 of 3
 1   A copy of the foregoing NOTICE OF RETURN OF PROPOSED STIPULATED ORDER
     ON CONFIRMATION (SOC), NOTICE OF MOTION TO DISMISS AND NOTICE OF
 2
     INTENT TO UPLOAD ORDER DISMISSING CASE
 3   was filed with the United States Bankruptcy Court and a copy
     transmitted via electronic or first class
 4   mail this 07/18/2019 to:
 5
     Freddie & Marcia Aragon
 6   6992 W. Tacna Dr.
     Tucson, AZ 85743
 7   Debtors
 8
     Charles Hyde, Esq.
 9   2810 N. Swan Rd #160
     Tucson, AZ 85712
10   Attorney for Debtors
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case 4:18-bk-04929-BMW    Doc 44 Filed 07/18/19 Entered 07/18/19 11:50:46   Desc
                               Main Document    Page 3 of 3
